Citation Nr: 0635071	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-03 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tinnitus.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from July 1957 to June 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a Janaury 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). The 
veteran disagreed with the determination, and his appeal is 
timely considering 38 C.F.R. § 20.305(a), the "mailbox 
rule."  

In a July 2001 statement, the veteran's accredited 
representative raised the issue of service connection for 
bilateral hearing loss. That issue is not before the Board. 
The reopening of the claim of service connection for 
bilateral hearing loss is referred to the RO for appropriate 
action.       


FINDINGS OF FACT

1. A rating decision dated in September 2001 denied the claim 
of service connection for tinnitus; the veteran did not 
appeal; and that decision is now final.

2. Evidence received since the September 2001 rating decision 
is neither cumulative nor redundant and raises the reasonable 
possibility of substantiating the claim.

3.  There is competent medical evidence of record that 
tinnitus arose from the veteran's exposure to aircraft noise 
while performing duties on the flight deck of an aircraft 
carrier. 


CONCLUSIONS OF LAW

1.  Evidence received since the September 2001 rating 
decision, which denied entitlement to service connection for 
tinnitus, is new and material, and the claim is reopened. 38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2006).

2.  Tinnitus was incurred during military service. 
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether New and Material Evidence has been Received to 
Reopen a Claim of Service Connection for Tinnitus

Service connection for tinnitus was initially denied in a 
September 2001 rating decision.  The veteran filed a timely 
notice of disagreement, and a Statement of the Case was 
forwarded to the veteran in February 2003.  However, a timely 
substantive appeal was not received (including consideration 
of the "mailbox rule" of 38 C.F.R. § 20.305(a).  The 
September 2001 rating denial of service connection for 
tinnitus became final in the absence of a timely appeal.  

The determination as to whether new and material evidence has 
been submitted is a threshold jurisdictional issue to be 
decided independently by the Board, irrespective of the RO's 
determination on that matter, before it can adjudicate the 
merits of the issue. See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996) (regardless of a determination made 
by the regional office, the Board must ensure that it has 
jurisdiction over a case before adjudicating the case on the 
merits).

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis. 
When making the determination of whether evidence is 
material, "credibility of the evidence must be presumed." 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). If new and 
material evidence has been received, then the claim will be 
evaluated on the merits, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Among the evidence received since the last final disallowance 
of the veteran's claim in September 2001, is a favorable 
medical opinion from a VA audiologist received in August 
2005. This evidence was not available and was not considered 
at the time of the prior final rating decision. As a result, 
the Board is compelled to conclude that this evidence is new 
in that it is neither cumulative nor redundant, and also that 
it is material since the evidence raises a reasonable 
possibility of substantiating the veteran's claim of service 
connection for tinnitus. 38 C.F.R. § 3.156(a).  

Accordingly, the veteran's claim of service connection for 
tinnitus may be reopened.  

II. Service Connection for Tinnitus

The veteran asserts that he was exposed to excessive noise 
during service on the flight deck aboard the USS Valley 
Forge, an aircraft carrier.     

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131. 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The veteran's DD 214 confirms his service aboard the USS 
Valley Forge as an AO. 
Service medical records reveal that the veteran received 
treatment for otitis externa and an earache. The service 
medial records do not reveal complaints or findings referable 
to tinnitus.

Private medical records dated in early 1995 show the veteran 
received treatment for bilateral tinnitus, left ear greater 
than right, of several years duration. It was reported in 
clinical assessments that the tinnitus was due to noise 
induced hearing loss or that it was probably idiopathic.  
Private medical records through July 2003 reveal treatment 
for tinnitus associated with noise exposure.  

In a July 2005 statement from a VA audiologist, received in 
august 2005 after certification of the case to the Board, it 
was reported that the veteran had bilateral hearing loss and 
tinnitus, and that a sloping hearing configuration and 
constant tinnitus were common in people who had been exposed 
to high levels of noise, as noise affects higher frequencies. 
The audiologist stated that the veteran had been around high 
levels of noise while serving in the military on a flight 
deck from 1957 to 1961, and he had reported the onset of 
hearing loss and tinnitus in the 1960's following service. 
The audiologist opined that it was as least likely as not 
that the noise exposure on the flight line was the cause of 
the veteran's hearing loss and tinnitus.  

Analysis

Preliminarily, it must be recognized that absent a waiver by 
an appellant, additional evidence received within 90 days of 
certification of an appeal, such as the additional evidence 
received at the Board in August 2005, must be considered by 
the RO in the first instance, unless the Board determines 
that the benefit, or benefits, to which the evidence relates 
may be fully allowed on appeal. 38 C.F.R. § 20.1304

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. Pond v. 
West, 12 Vet. App. 341, 346 (1999).                

The veteran's service medical records are absent for evidence 
of tinnitus. However, service records confirm that the 
veteran served aboard the USS Valley Forge, an aircraft 
carrier, as an aviation ordinanceman with duties on the 
flight deck. Considering the circumstances of such service 
aboard an aircraft carrier, it may be conceded that the 
veteran was exposed to some level of excessive noise exposure 
while aboard the vessel. In addition, the veteran's 
assertions regarding his tinnitus are considered competent 
evidence of continuity of symptomatology. See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).

Moreover, the clinical evidence of record includes a 
statement from a VA audiologist in July 2005 opinion, linking 
the veteran's current tinnitus disability to excessive noise 
exposure that he sustained during service.  There is no 
medical evidence to the contrary of record.  The veteran 
currently has tinnitus, in-service noise exposure has been 
conceded, and there is competent medical evidence linking his 
tinnitus to service.  Accordingly, service connection for 
tinnitus is warranted.

Notification and Assistance

There can be no detriment to the veteran as a result of any 
failure by VA to comply with notification and duty to assist 
requirements as the benefit sought, service connection for 
tinnitus, is granted.









ORDER

Service connection for tinnitus granted.  





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


